Title: To John Adams from Oliver Wolcott, Jr., 9 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Sept. 9. 1798

I have the honour to transmit a Letter dated Augt. 25th. from James Breckenridge Esq. who was named Commissioner for the Third Division of Virginia—It seems that this Gentleman resides out of the Division and that this circumstance and expectations of being able to render more important services have induced him to decline the appointment.—I have good reason to believe that Mr. Breckenridges nomination of William Hunter Cavendish Esq. of Green Briar County is entitled to full confidence.
The enclosed Letter dated August 22d. from Robert Gorsuch Commissioner for the 3d.  division of Maryland will shew that he has also declined— Application has been made to ascertain a proper character to supply his place, the inclosed Letter of September 5th. from Daniel Borsley a respectable character induces me to believe that Cornelius Howard Esq. a Brother of Senator Howard, is worthy of the appointment.
I enclose two blank Commissions to enable the President readily to supply the vacancies.
I have seen the Presidents Steward and have reason to believe that he has conducted prudently;—the plate and public papers, I understand have been deposited in the Vaults of the Bank of the United States.
I have the honour to be with / perfect respect, Sir, / your obed servt

Oliv Wolcott